                                                                Case 4:20-cv-03470-YGR Document 18 Filed 08/13/20 Page 1 of 2




                                                          1    Jessica M. Brown (SBN 295293)
                                                               Holland & Knight LLP
                                                          2    50 California Street, 28th Floor
                                                               San Francisco, CA 94111
                                                          3
                                                               Telephone: 415.743.6900
                                                          4    Fax: 415.743.6910
                                                               E-mail: jessica.brown@hklaw.com
                                                          5
                                                               Attorneys for Plaintiffs XPO Global Forwarding, Inc.
                                                          6    XPO Customs Clearance Solutions, LLC
                                                          7

                                                          8                                    UNITED STATES DISTRICT COURT

                                                          9                              NORTHERN DISTRICT OF CALIFORNIA

                                                          10

                                                          11

                                                          12   XPO GLOBAL FORWARDING, INC., a                 )   Case No.: 4:20-cv-03470-YGR
                       50 California Street, Suite 2800
Holland & Knight LLP

                         San Francisco, CA 94111




                                                               Delaware Corporation; XPO CUSTOMS              )
                                                          13
                                                               CLEARANCE SOLUTIONS, LLC, a                    )   PLAINTIFFS’ NOTICE OF
                             Fax: 415.743.6910
                             Tel: 415.743.6900




                                                          14   Delaware Limited Liability Company,            )   VOLUNTARY DISMISSAL WITHOUT
                                                                                                              )   PREJUDICE
                                                          15                     Plaintiffs,                  )
                                                                                                              )
                                                          16          vs.                                     )
                                                                                                              )
                                                          17
                                                               SUNERGY CALIFORNIA LLC, a California           )
                                                          18   Limited Liability Company; CSUN SOLAR,         )
                                                               INC., a California Corporation, and DOES 1-    )
                                                          19   10, inclusive,                                 )
                                                                                                              )
                                                          20                     Defendants.                  )
                                                                                                              )
                                                          21
                                                                                                              )
                                                          22                                                  )
                                                                                                              )
                                                          23                                                  )
                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                             1
                                                                                   PLAINTIFF’S NOTICE OF DISMISSAL WITHOUT PREJUDICE
                                                                 Case 4:20-cv-03470-YGR Document 18 Filed 08/13/20 Page 2 of 2




                                                          1           Plaintiffs XPO Global Forwarding, Inc., XPO Customs Clearance Solutions, LLC, and XPO

                                                          2    GF America, Inc. (collectively “XPO” or “XPO Logistics”) voluntarily dismiss this matter, without

                                                          3    prejudice, against all Defendants pursuant to Federal Civil Rule 41(a)(1)(A)(i). Each side shall bear

                                                          4    its own costs and fees.

                                                          5

                                                          6

                                                          7    Dated: August 10, 2020                                  HOLLAND & KNIGHT LLP

                                                          8
                                                                                                            /s/ Jessica M. Brown
                                                          9                                                 Jessica M. Brown, SBN 295293
                                                          10
                                                                                                            Attorneys for Plaintiffs Plaintiffs XPO Global
                                                          11                                                Forwarding, Inc. and XPO Customs Clearance
                                                                                                            Solutions, LLC
                                                          12
                       50 California Street, Suite 2800
Holland & Knight LLP

                         San Francisco, CA 94111




                                                          13   Of Counsel:
                             Fax: 415.743.6910
                             Tel: 415.743.6900




                                                               Christopher R. Nolan
                                                          14
                                                               New York Bar No. 4042834
                                                          15   Holland & Knight LLP
                                                               31 West 52nd Street, 12th Floor
                                                          16   New York, New York 10019
                                                               Telephone: (212) 513-3200
                                                          17   chris.nolan@hklaw.com
                                                          18

                                                          19
                                                                                                                          ISTRIC
                                                          20                                                         TES D      TC
                                                                                                                   TA
                                                                                                                                                    O
                                                                                                               S




                                                          21
                                                                                                                                                     U
                                                                                                             ED




                                                                                                                                                      RT




                                                                                                                                            D
                                                                                                                                RDERE
                                                                                                         UNIT




                                                          22
                                                                                                                           OO
                                                                                                                   IT IS S
                                                          23
                                                                                                                                                            R NIA




                                                          24    Dated: August 13, 2020                                                           o ge r s
                                                                                                                                     onzalez R
                                                                                                          NO




                                                                                                                            onne G
                                                                                                                   Judge Yv
                                                                                                                                                            FO




                                                          25
                                                                                                           RT




                                                                                                                                                       LI




                                                          26                                                      ER
                                                                                                             H




                                                                                                                                                    A




                                                                                                                       N                              C
                                                          27                                                               D IS T IC T      OF
                                                                                                                                 R
                                                          28

                                                                                                               2
                                                                                    PLAINTIFF’S NOTICE OF DISMISSAL WITHOUT PREJUDICE
